State Farm /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 3, 2014

                                     No. 04-14-00143-CV

                                      Dennis OLIVARES,
                                           Appellant

                                                v.

                                    STATE FARM BANK,
                                         Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 370251
                          Honorable Jason Pulliam, Judge Presiding


                                           ORDER

Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice (not participating)
              Luz Elena D. Chapa, Justice

     Appellant’s Motion for En Banc Reconsideration of Motion for Release of Transcripts is
DENIED.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court